Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in via email from Daniel Drexler #47,535) on May 12, 2021.  The application has been amended as follows:
1. (Currently Amended) A signal transmission method, comprising: sending, by a transmit point of a new Radio Access Technology (RAT) system, access configuration (AC) indication information to a terminal under a transmit point cluster in which the transmit point is located, wherein the AC indication information is used for indicating an AC available in an access configuration set (ACS) to the terminal; wherein sending, by the transmit point, the AC indication information to the terminal comprises: sending, by the transmit point, a Discovery Reference signal (DRS), the DRS comprises the AC indication information, or sending, by the transmit point, a DRS comprising a sequence portion and a load portion, wherein the load portion of the DRS carries the AC indication information, or sending, by the transmit point, a DRS and the AC indication information on different resources, wherein the DRS comprises or excludes information on resources used by the AC indication information only one of the one or more transmit points transmits the DRS, other dormant transmit points without a service demand do not send the DRS and are awakened upon detection of an access request message of the terminal on resources specified by the AC, or one or more transmit points transmits the DRS and system information, other dormant transmit points without a service 

11. (Currently Amended) The method of claim 9, wherein the transmit point sends the  ACSs to the terminal; the method further comprises: sending, by the second network-side device, third auxiliary information for receiving the ACS sent by the transmit point to the terminal, wherein the third auxiliary information comprises at least one of the following: information on resources used by the ACS, a transmission period of the ACS or identification information of an ACS to be received.  

23. (Currently Amended) A network-side apparatus, comprising:  a transmit point, wherein the transmit point comprises: a processor and a memory storing instructions, which, when executed by the processor, cause the processor to execute operations comprising: acquiring access configuration (AC) indication information, wherein the AC indication information is used for indicating an AC available in an access configuration set (ACS) to a terminal under a transmit point cluster in which the transmit point is located; and sending the AC indication information to the terminal; wherein sending, by the transmit point, the AC indication information to the terminal comprises: sending, by the transmit point, a Discovery Reference signal (DRS), the DRS comprises only one of the one or more transmit points transmits the DRS, other dormant transmit points without a service demand do not send the DRS and are awakened upon detection of an access request message of the terminal on resources specified by the AC, or the one or more transmit points transmits the DRS and system information, other dormant transmit points without a service demand do not send system information, do not send a-the DRS, and are awakened upon detection of an access request message of the terminal on resources specified by the AC; wherein the AC comprises at least one of resource information of a first resource and resource information of a second resource; the first resource is a resource used for the terminal to send an access request message; the second resource is a resource used for the transmit point to send a response message in response to the access request message of the terminal; the resource information of the second resource is implicitly indicated by the resource information of the first resource and an agreed positional relationship between the second resource and the first resource; and wherein the transmit point cluster uses the AC.  



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After conducting a complete search and consideration, claims 1, 3-6, 9-14, 23-24 and 26-27 are found to be allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims 1 and 23.
The combination of claims specify a method and an apparatus comprising a transmit point within a cluster in a 5G network sending access configuration (AC) information to a terminal by sending a Discovery Reference Signal (DRS) which comprises either the AC information or a sequence and load portions in which the AC is located, where only one of the transmit points send the DRS and other dormant transmit points without a service demand do not send the DRS, wherein the AC comprises at least one of resource information of a first resource used for the terminal to send an access request message, and a second resource is used for the transmit point to send a access request response message.
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to allowed claims fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. In particular, the closest prior art of record, fails to explicitly teach wherein only one of the one or more transmit points transmits the DRS, other dormant transmit points without a service demand do not send the DRS and are awakened upon detection of an access request message of the terminal on resources specified by the AC.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.L.S/Examiner, Art Unit 2416   

       /KENNY S LIN/       Primary Examiner, Art Unit 2416